690 S.E.2d 273 (2010)
STATE
v.
John Roswell REYNOLDS, Jr.
No. 1P10.
Supreme Court of North Carolina.
January 5, 2010.
Tiare B. Smiley, Special Deputy Attorney General, for State of North Carolina.
Wayne Crumwell, Reidsville, Katherine Jane Allen, Assistant Appellate Defender, for John Roswell Reynolds, Jr.
The following order has been entered on the motion filed on the 4th of January 2010 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference this the 5th of January 2010."